Citation Nr: 0636264	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1971.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant perfected a timely appeal of 
the November 2004 rating action to the Board.  

In May 2006, the appellant testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted at 
the RO in Columbia, South Carolina.  A copy of the hearing 
transcript has been associated with the claim file. 


FINDINGS OF FACT

1.  The veteran died in August 2004; the immediate cause of 
death was cardiac arrest due to arteriosclerosis 
cardiovascular disease (ASCVD) and emphysema due to, or as a 
consequence of, post-traumatic stress disorder (PTSD). 

2.  The evidence does not show that the veteran's fatal ASCVD 
and emphysema had their onset during service, cardiovascular-
renal disease did not develop within one year of his service 
e discharge, and neither disability is otherwise related to a 
disease or injury of service origin. 

3.  At the time of the veteran's death, service connection 
was in effect for PTSD and tinea, both evaluated as 30 
percent disabling, and bilateral hearing loss, evaluated as 
80 percent disabling.

4.  The veteran's service-connected PTSD, tinea and bilateral 
hearing loss did not cause or contribute substantially or 
materially to cause his death.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131,1132, 1137, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a March 2004 letter, VA informed the appellant of the 
criteria that she needed to demonstrate in order to prevail 
on her claim for service connection for the cause of the 
veteran's death.  She was asked to submit or identify 
evidence relevant to her claim, including a statement from a 
doctor (private or VA) reflecting that the veteran's death 
was caused by a service-connected disability.  The appellant 
was informed that VA would make reasonable efforts to assist 
her in getting evidence, including service medical records, 
VA out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  She was 
also informed that it was her responsibility to submit all 
records not in the possession of a Federal agency, which 
included any records in her possession.  Thus, the discussion 
contained in the March 2004 letter furnished the appellant 
notice of the types of evidence she still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and requested that she provide VA with, or identify any, 
additional sources of evidence that she possessed or knew of 
that could help to substantiate her claim of entitlement to 
service connection for the cause of the veteran's death.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Because the Board concludes below that the preponderance is 
against the appellant's claim for service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.
Regarding VA's duty to assist the appellant's with her claim 
on appeal, service medical records, post-service VA and 
private clinical treatment reports, and statements and 
hearing testimony of the appellant have been associated with 
the claims file.  In addition, in November 2005, a VA 
examiner provided an opinion on the etiological relationship, 
if any, between the veteran's fatal ASCVS and emphysema and 
his service-connected PTSD.  

The appellant has not reported that any other pertinent 
evidence might be available to support her claim for service 
connection for the cause of the veteran's death.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, 
the Board finds that VA has completed its duties under the 
VCAA and all applicable law, regulations and VA procedural 
guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107
(West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.




II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  If a condition 
noted during service is not shown to be chronic, then, 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  Certain 
conditions such as, cardiovascular-renal disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary, however.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Cause of death regulations

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

Here, the Certificate of Death shows that the veteran died on 
August [redacted], 2004.  The cause of death, as shown on the 
Certificate of Death, was cardiac arrest due to ASCVD and 
emphysema due to, or as a consequence of, PTSD.  At the time 
of the veteran's death, service connection was in effect for 
PTSD and tinea, both evaluated as 30 percent disabling, and 
bilateral hearing loss, evaluated as 80 percent disabling.  

III.  Factual Background

In this case, the appellant primarily contends that due to 
the severity of the veteran's service-connected PTSD, he 
developed hypertension which, in turn, contributed 
substantially and materially to cause his demise (i.e., 
cardiac arrest due to arteriosclerosis cardiovascular 
disease).

Service medical records include an electrocardiogram (EKG) 
report of the veteran's heart, performed at a private 
facility in June 1965, which revealed near isoelectric T-
waves in the limb and left chest lead; it was unclear whether 
the changes were pathological or physiological.  An August 
1965 Report of Medical Treatment, Hospitalization, and Allied 
Service, reflects that while on authorized leave, the veteran 
was admitted to a private hospital for hysteria.  In January 
and June 1966, diagnoses of psychogenic gastrointestinal 
reaction, which was determined to have existed prior to 
service, and situation maladjustment, respectively, were 
recorded.  

A November 1967 Report of Medical History report reflects 
that the examining physician noted that an electrocardiogram 
of the veteran's heart--performed at a civilian hospital in 
1965 after the appellant had complained of having chest pain-
-was normal.  There were no further symptoms and the examiner 
noted that the heart was non-considered disabling.  In 
December 1967, the veteran was seen at the medical dispensary 
for anxiety.  At that time, the veteran indicated that he had 
had problems with his job and supervisors; an impression of 
acute situation reaction was recorded.  A May 1970 hospital 
report reflects that the veteran smoked less than a pack of 
cigarettes a day.  A March 1971 Physical Evaluation Board 
report reflects that the veteran was found to have been unfit 
for duty due to an un-related physical disability, i.e., 
bilateral hypacusis. 

Post-service VA and private medical records, dated from 
August 1975 to November 2005, are of record.  X-rays of the 
veteran's chest and lungs, performed by VA in April 1976, 
were normal.  VA hospitalization reports, dated from May to 
July 1981, contain Axis I diagnoses of:  (1) PTSD by history; 
and (2) antisocial traits.  More recently, in October 2003, a 
VA psychologist diagnosed the veteran as having bipolar 2 
disorder and chronic PTSD.  

Medical reports, submitted by Richland Memorial Hospital, 
reflect that in June 2004, the veteran was admitted to their 
facility after he suffered an acute onset of chest pressure.  
At admission, the veteran gave a history of 
hypercholesterolemia and tobacco use.  His blood pressure was 
137/89.  X-rays of the veteran's chest were normal.  An EKG 
of his heart revealed normal sinus rhythm at 79 beats per 
minute.  There were nonspecificic lateral ST-segment 
abnormalities.  An impression of chest pain was entered.  The 
veteran was referred to the "CPU" unit for further cardiac 
evaluation.  

Upon consultation at the "CPU," the veteran was noted to 
have a documented history of coronary artery disease with a 
history long-term smoking history and hypercholesterolemia.  
The veteran related that two to three months prior to 
admission, he had experienced an increased in dyspnea on 
exertion and fatigue.  The veteran related that the night 
prior to his admission, he had an onset of severe epigastric 
and substernal discomfort, which he tried to relieve by 
[pacing], but was unsuccessful.  At that time, a physical 
evaluation of the appellant revealed blood pressure of 
120/70.  His lungs revealed diffuse rhonchi and scattered 
wheezes.  An EKG of the veteran's heart revealed prominent 
left ventricular voltage, nonspecific ST-T wave changes, 
which were not suggestive of an acute infarction.  A nuclear 
stress test was negative for ischemia.  At discharge from the 
"CPU," impressions of chest discomfort syndrome with 
typical atypical characteristics of coronary ischemia, 
history of chronic obstructive pulmonary disease with 
continued smoking and reactive airway disease and history of 
hypercholesterolemia were entered.  It was noted that 
underlying coronary artery disease was to be ruled out.  The 
veteran was discharged from the hospital and instructed to 
return to the emergency department for any acute concerns.

In November 2005, a VA examiner opined, after an entire 
review of the veteran's medical records, that contrary to 
what was indicated on his death certificate--ASCVD and 
emphysema was due to or as a consequence of PTSD--this was 
not supported by any objective medical evidence.  The VA 
examiner further concluded that in the veteran's case, he had 
two well-known significant factors that led to the 
development of ASCVD and emphysema-extensive cigarette 
smoking history and hypercholesterolemia.  

IV.  Analysis

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's death was caused by his military service.  In 
rendering its decision, the Board is cognizant of the 
appellant's contention that the veteran's PTSD caused him to 
develop hypertension which, in turn, caused his fatal ASCVD 
and emphysema.  The Board finds, however, that the veteran's 
service-connected PTSD did not cause or contribute 
substantially or materially to cause the veteran's death.  In 
support of the foregoing determination, in November 2005, a 
VA examiner specifically concluded that contrary to what was 
indicated on the veteran's certificate of death, there was no 
objective medical evidence that linked PTSD with ASCVD and 
emphysema.  The VA examiner opined that the veteran's fatal 
demise was a result of his history of hypercholesterolemia 
and extensive cigarette smoking, two well-known significant 
risk factors for the development of ASCVD and emphysema 
(tobacco use).  There is no other opinion of record which 
negates the November 2005 VA examiner's opinion. 

The Board will now consider whether the veteran's fatal ASCVD 
and emphysema may be service-connected.  After review, the 
Board finds that the veteran's ASCVD and emphysema were not 
shown in service or for many years after separation from 
service.  In this regard, an in-service EKG of the veteran's 
heart was normal.  The remainder of the service medical 
records are negative for any complaint, treatment, or 
diagnosis of, ASCVD and emphysema.  Indeed, the veteran was 
not diagnosed with ASCVD and chronic obstructive lung disease 
until June 2004, several decades after service discharge in 
May 1971.  Furthermore, the appellant has not presented any 
competent medical evidence linking the veteran's fatal ASCVD 
and emphysema to any incident of service.  Indeed, and as 
noted above, the only medical opinion that discusses the 
relationship between the veteran's service-connected PTSD to 
his fatal ASCVA and emphysema, is one that is against the 
claim.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for ASCVD and emphysema.

As noted above, service connection will be granted to a 
veteran that develops cardiovascular disease in service or is 
manifested to a compensable degree within one year of service 
discharge.  38 C.F.R. § 3.303, 3.307, 3.309.  In the 
veteran's case, however, the evidence does not show that he 
was found to have a cardiovascular disability in service or 
within one year after service discharge in May 1971.  

With regard to the medical literature provided by the 
appellant relating to the relationship between hypertension 
and PTSD, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus)  In 
this case, however, the medical text evidence submitted by 
the appellant is not accompanied by any medical opinion of a 
medical professional.  For these reasons, the Board must find 
that the medical text evidence submitted by the appellant 
does not contain the specificity to constitute competent 
evidence of the claimed medical nexus. Sacks, 11 Vet. App. at 
317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's service.  The Board, 
however, is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound by on these matters 
by the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 
546, 553 (1996) (en banc); in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine is not 
for application and the claim for service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


